IN THE SUPREME COURT OF THE STATE OF DELAWARE


MARTIN T. KNIGHT,             §
                              §             No. 193, 2016
    Plaintiff Below,          §
    Appellant,                §             Court Below: Court of Chancery
                              §             of the State of Delaware
    v.                        §
                              §             C.A. No. 11355
UPHAM DOWNS H.C., INC.,       §
PETER S. MILLER, AND F. GRIER §
WAKEFIELD, JR.,               §
                              §
    Defendants Below,         §
    Appellees.                §

                         Submitted: October 19, 2016
                         Decided:   November 2, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 2nd day of November, 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Court of Chancery should be affirmed on the basis of the court’s order dated April

4, 2016.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Court of Chancery is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice